Case: 7:18-cr-00007-KKC-EBA Doc #: 90 Filed: 12/23/20 Page: 1 of 4 - Page ID#: 669




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE


 UNITED STATES OF AMERICA,                        CRIMINAL ACTION NO. 7:18-7-KKC

      Plaintiff,


 v.                                                       ORDER AND OPINION


 ASSAD NASR,

      Defendant.



                                         *** *** ***

       This matter is before the Court on Defendant Assad Nasr’s motion for disclosure of

the presentence reports (“PSRs”) of his alleged co-conspirators. (DE 77.) For the following

reasons, the Court denies the motion.

       I.     Background

       On May 25, 2018, Defendant Assad Nasr was indicted for conspiracy to dispense and

distribute oxycodone. (DE 1.) In a related case, four of Defendant’s alleged co-conspirators—

Darryl K. Williams, Laura M. Kicklighter, Michael Robinette, and Michael Bowe—were

similarly indicted for conspiracy to distribute oxycodone. United States v. Williams, No. 7:16-

cr-00015-KKC-EBA, DE 1 (E.D. Ky. Nov. 17, 2016). All four co-conspirators have plead

guilty. Williams, No. 7:16-cr-00015-KKC-EBA, DE 69, DE 151, DE 165, and DE 231. In

another related case, another alleged co-conspirator, Jackson Noel, was convicted of

conspiracy to dispense and distribute oxycodone and oxymorphone. United States v. Noel,

No. 7:18-cr-00002-KKC-EBA, DE 111 (E.D. Ky. Sept. 10, 2019).




                                              1
Case: 7:18-cr-00007-KKC-EBA Doc #: 90 Filed: 12/23/20 Page: 2 of 4 - Page ID#: 670




       In advance of trial, Defendant requests disclosure of the PSRs of his co-conspirators

from the Williams case because the PSRs contain information about “the government’s

version of the offense, the alleged co-conspirators[’] version of the offense and their criminal

history, prior bad acts, and the projected sentencing guidelines.” (DE 77 ¶ 3.) Defendant

identifies twelve categories of information that he argues are not available elsewhere, are

directly relevant to the defense, and are relevant to the cross-examination and impeachment

of his co-conspirators, who Defendant contends will testify at his trial. (DE 77 ¶ 5.)

       II.    Analysis

       Generally, courts only allow a third party to obtain a PSR upon the showing of a

“special need.” U.S. Dep’t of Justice v. Julian, 486 U.S. 1, 12 (1988). Therefore, courts should

only disclose a PSR when the third party demonstrates a “compelling, particularized need.”

United States v. Corbitt, 879 F.2d 224, 239 (7th Cir. 1989). The third party seeking disclosure

of a PSR must clearly specify the information therein that is expected to reveal exculpatory

or impeaching information and explain how that information is material and favorable to the

defense. See United States v. Happ, No. CR2-06-129(8), 2008 WL 5101214, at *9 (S.D. Ohio

Nov. 25, 2008); see also United States v. Trevino, 89 F.3d 187, 190 (4th Cir. 1996); United

States v. Moore, 949 F.2d 68, 72 (2d Cir. 1991); United States v. Johnson, 299 F. Supp. 3d

909, 916 (M.D. Tenn. 2018). The party must also make a threshold showing of a good faith

belief that the information is not available elsewhere. See Moore, 949 F.2d at 72; Johnson,

299 F. Supp. 3d at 916 (citing United States v. Molina, 356 F.3d 269, 275 (2d Cir. 2004)).

       In his motion, Defendant identifies the following nine categories of information as

information he seeks within the PSRs: (1) the co-conspirators’ version of the offense; (2)

statements of the co-conspirators’ agreement with Defendant; (3) the co-conspirators’

statements regarding their use of Defendant’s pharmacy; (4) descriptions of the co-




                                               2
Case: 7:18-cr-00007-KKC-EBA Doc #: 90 Filed: 12/23/20 Page: 3 of 4 - Page ID#: 671




conspirators’ communications with Defendant; (5) descriptions of the co-conspirators’ use of

Defendant’s pharmacy; (6) descriptions of the co-conspirators’ arrangements for the illegal

distribution of oxycodone obtained from Defendant’s pharmacy; (7) descriptions of the co-

conspirators’ communications with doctors whose prescriptions for oxycodone Defendant

allegedly filled and with whom Defendant communicated; (8) statements by the co-

conspirators’ that tend to show Defendant filled their prescriptions in good faith; and (9)

evidence that the co-conspirators deceptively presented themselves as legitimate patients

with valid prescriptions.   (DE 77 ¶ 5.)    This information is available within the plea

agreements found on the public docket for the Williams case, the discovery from the Williams

case, the trial transcripts from the Noel case where co-conspirators testified, and the Jencks

material that the Government will produce prior to trial.       (DE 85 at 2.)    Accordingly,

Defendant has not made the threshold showing of a good faith belief that this information is

not available elsewhere.

       Defendant also maintains that the PSRs will include information about “adjustments

or enhancements that the government recommended, or did not recommend, for the

sentences of the [co-conspirators], based on their respective roles in the alleged conspiracy

with the Defendant and their cooperation with the government,” as well as descriptions of

the co-conspirators’ prior drug addictions, criminal histories, and medical histories. (DE 77

¶ 5.) As an initial matter, the Court is not convinced that Defendant has made the requisite

threshold showing that this information is not available elsewhere, as Defendant only merely

states that the “information . . . cannot be found elsewhere in the record or in discovery”

without providing further explanation.     (DE 77 ¶ 5.)     Additionally, Defendant fails to

demonstrate a compelling, particularized need for any information about his co-conspirators’

sentencing enhancements; indeed, besides Defendant’s generalized assertions that this

information is directly relevant to his defense and impeachment of witnesses, Defendant fails


                                              3
Case: 7:18-cr-00007-KKC-EBA Doc #: 90 Filed: 12/23/20 Page: 4 of 4 - Page ID#: 672




to articulate why he needs this information at all. While information about Defendant’s co-

conspirators’ prior drug addictions, criminal histories, and medical histories may potentially

contain exculpatory or impeachment evidence, Defendant does not clearly specify exactly

what he expects the information to reveal or how that information is material and favorable

to his defense. See United States v. Ruibal, No. 1:12-CR-132, 2014 WL 320204, at *2 (W.D.

Mich. Jan. 29, 2014) (“Defendants’ speculation that their co-defendants’ presentence reports

might contain information that could be useful for impeachment purposes falls short of the

required showing of compelling or particularized need.) (emphasis added). Thus, Defendant

has not made the showing necessary for the Court to grant disclosure of his co-conspirators’

PSRs, and the Court must deny his motion.

       III.   Conclusion

       The Court hereby ORDERS as follows:

       1.     Defendant Assad Nasr’s motion (DE 77) for disclosure of the presentence

              reports of his alleged co-conspirators is DENIED; and

       2.      The Order to Show Cause (DE 84) is DISCHARGED.

       Dated December 23, 2020




                                              4
